Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James V. DeGiulio on 1/13/2022.

The application has been amended as follows: 
In claim 31, line 1, please replace “claim 29” with “claim 21”
In claim 31, last line of the claim please replace “of and” with “and”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to the claims overcomes the rejection of record.  Specifically claim 21 requires that the kit comprises a first and second methylation non-specific primer, wherein the primer comprises 15-30 nucleotides and consists of a sequence starting at 496-506 and ending at any one of 517-547 of SEQ ID NO 112 and a second primer consists of a sequence starting at any one of nucleotides 496-507 and ending with 516-526 of SEQ ID NO 113 having an A to T substitution at position 511.  The kit further comprises a probe linked to a detectable label.  The kit comprising a probe .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAE L BAUSCH/Primary Examiner, Art Unit 1634